WHITING, J.
(dissenting). I am unable to concur in the opinion of Justice CORSON herein. I can find nothing in paragraph 4 of the complaint to in any way modify or change the effect of the wording of the remainder of the complaint; there being nowhere in said paragraph or in any other part of the complaint any allegation setting forth any injury to the real estate as such. To my mind it seems perfectly clear that the pleader set forth 'solely the damage by way of the destruction of the various items of property detailed. It will be noted that at the close of paragraph 3 are the following words: “Making a total of property *96on said premises of the plaintiff herein and so- owned by the plaintiff herein, destroyed by said fire in the sum of $2,000.” This summary taken in connection with the fact that several of the items burned were in their nature personal property clearly shows that it was the value of the property destroyed for which the pleader sought recovery, and not the damage to the real estate as such.